Citation Nr: 0214875
Decision Date: 10/23/02	Archive Date: 02/07/03

DOCKET NO. 94-46 110               DATE OCT 23, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

What evaluation is warranted for residuals of a cerebral concession
with adjustment disorder and emotional features, currently
evaluated as 10 percent disabling, from September 30, 1992?

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and D... J...

ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from March 1986 to
September 1992.

The appeal comes before the Board of Veterans' Appeals (hereinafter
Board) from May 1993 rating decision of the Department of Veterans
Affairs (hereinafter VA) Regional Office (hereinafter RO) in
Detroit, Michigan, which granted service connection for a cerebral
concussion and assigned a 10 percent evaluation. The veteran
appealed that initial evaluation.

The Board remanded the claim in February 1997 for development of
the medical record. The Board in November 2000 remanded the claim
again for further development to include a VA examination.

As noted in each of the prior remands, the Board refers for RO
consideration the issues of entitlement to service connection for
a headache disorder, and polysubstance abuse secondary to his
service-connected cerebral concussion with adjustment disorder and
emotional features. These issues are not developed for appellate
consideration, as the RO has not yet taken any documented action on
these claims.

FINDING OF FACT

Since September 30, 1992, the veteran's service connected cerebral
concussion, with adjustment disorder and emotional features, has
not been productive of more than mild social and industrial
impairment, or by more than occasional and social impairment due to
mild and transient symptoms.

2 -

CONCLUSION OF LAW

Since September 30, 1992, the requirements for a rating in excess
of 10 percent for a cerebral concussion with adjustment disorder
and emotional features have not been met. 38 U.S.C.A. 1155, 5103A,
5107 (West 1991 & Supp. 2002); 38 C.F.R. 4.132, Diagnostic Code
9304 (1996); 38 C.F.R. 4.130, Diagnostic Code 9304 (2001); 66
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.156, 3.159, 3.326).

REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans Claims
Assistance of Act of 2000 became effective. It provides that VA
will assist a claimant in obtaining evidence necessary to
substantiate a claim but VA is not required to provide assistance
to a claimant if there is no reasonable possibility that such
assistance would aid in substantiating the claim. 38 U.S.C.A. 5100
et seq. (West Supp. 2002) (VCAA); 66 Fed. Reg. 45602-45632 (August
29, 2001) (to be codified, in pertinent part.'at 38 C.F.R. 3.102,
3.159, 3.326(a)). The provisions of these statutes and the cited
implementing regulations apply to any claim for benefits received
by VA on or after November 9, 2000, as well as to any claim filed
before that date but not decided by VA as of that date. Id; Karnas
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran requested and was afforded a hearing before the Board
in November 1996.

In a February 2002 supplemental statement of the case the veteran
was afforded notice of the VCAA and of assistance that VA provided
and would provide him in developing his claim.

3 -

The veteran's service medical records are of record. VA records
from Iron Mountain and Milwaukee have been obtained and associated
with the claims folder. There is no indication of the existence of
additional VA records that have not been obtained and associated
with the claims folder.

Records underlying the Social Security Administration determination
regarding award of disability benefits were added to the claims
folder in January 1997.

In November 2000, the Board requested that the veteran be asked to
supply information regarding any treatment for mental disorder, and
that any indicated treatment records be obtained. In April 2002,
the veteran identified several medical facilities where he had
received treatment either for mental disorder or substance abuse,
and requested that records from these facilities be obtained in
furtherance of his claim. In a June 2002 signed statement, however,
the veteran requested that his prior April 2002 statement and
request for further evidence be disregarded. He then requested that
his claim be addressed based on the evidence of record.

The Board finds that the veteran's June. 2002 waiver was clear,
intelligent, and based on personal knowledge of VA's willing
assistance which he was waiving. As noted, VA previously informed
him of his right to that assistance when he was told of his rights
under the VCAA in the February 2002 supplemental statement of the
case. Further, the veteran is competently represented by a service
organization, the competence of which is demonstrated in
submissions to the Board, including an October 2000 informal
hearing presentation. Accordingly, the Board concludes that the
veteran knowingly, voluntarily and intelligently, with access to
assistance of representation, waived VCAA-conveyed rights to
further development of the evidentiary record. Therefore, VA is
relieved of its obligation to obtain such additional private
medical records in light of the appellant's waiver. Janssen v.
Principi, 15 Vet. App. 370, 374 (2001) (A veteran with competent
representation, may knowingly and voluntarily relinquish or
surrender appellate consideration of duty-to-assist and notice
provisions of the VCAA). To the extent not waived by the veteran,
the development effectuated by VA in the course of the appeal
complies

with applicable VCAA requirements for notice and assistance to the
veteran in the development of his claim.

Rating

Under applicable criteria, disability evaluations are determined by
the application of a schedule of ratings based on average
impairment of earning capacity. 38 U.S.C.A. 1155. Where there is a
question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (2001).

The veteran contends that his service-connected cerebral concussion
with adjustment disorder and emotional features is more severe than
is reflected in the 10 percent evaluation assigned, and has been
more severe since September 30, 1992. In this regard, the appellant
is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9304, by
analogy to dementia associated with brain trauma. Effective
November 7, 1996, VA revised the criteria for diagnosing and
evaluating psychiatric disabilities. 61 Fed. Reg. 52,700 (1996).
The new criteria for evaluating psychiatric disabilities are
codified at 38 C.F.R. 4.130 (2001). In Karnas, the Court held that
where the law or regulation changes after a claim has been filed or
reopened but before the administrative or judicial appeal process
has been concluded, the version most favorable to the appellant
applies unless Congress provided otherwise or permitted the
Secretary of Veterans Affairs to do otherwise and the Secretary did
so. The new criteria may not be applied for compensation purposes
prior to November 7, 1996. VAOPGCPREC 3-2000; 65 Fed.Reg. 33422
(2000). In light of Karnas, the Board will proceed to analyze the
veteran's claim under both sets of criteria to determine if one is
more favorable to the veteran.

Under the rating code for psychoneurotic disorders, including
Diagnostic Code 9304, applicable prior to November 7, 1996, (the
old code), where there was a definite impairment of social and
industrial adaptability a 30 percent rating was

assigned. When there was mild social and industrial impairment a 10
percent rating was assigned. 38 C.F.R. 4.132 (1996).

Under the new schedular criteria a 10 percent evaluation is
assigned when there is occupational and social impairment due to
mild or transient symptoms which decrease work efficiency and
ability to perform occupational tasks only during periods of
significant stress, or; when symptoms controlled by continuous
medication. A 30 percent evaluation is assigned when there is
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events).
38 C.F.R.4.130 (2001).

Service medical records show that in May 1989 the veteran was
treated for symptoms following an automobile accident. Ultimately,
he was assessed as having a resolving post-concussion syndrome
secondary to a motor vehicle accident. Later, following a brief
April 1992 hospitalization, the veteran was diagnosed with an
adjustment disorder with angry mood.

Service connection for residuals of a cerebral concussion with an
adjustment disorder and mixed emotional features was granted in a
May 1993 rating decision. The 10 percent evaluation assigned has
remained in effect since.

At a December 1992 VA examination the veteran reported having been
a back-seat passenger in a November 1991 car accident. He reported
having lost memory of the accident until one month afterward, as
well as sustaining a cerebral concussion and a questionable frontal
fracture. The veteran reported having insomnia, a psychological
headache, and psychological care with treatment of hypnotic. He
also reported that since serving in the Persian Gulf he drank to
the point of drunkenness twice weekly. On examination, a one-
centimeter lacerating scar was note in the right eyebrow, which was
nontender and covered completely by the 

eyebrow. The examiner diagnosed, in pertinent part, history of
cerebral concussion and questionable frontal fracture.

At a January 1993 VA psychiatric examination the veteran reported
having been in "a coma" for a week following an automobile accident
in service. (Note: A review of the service medical records reveals
no evidence of the appellant being in a coma post accident.) The
veteran reported continued alcohol use, however, he also reported
that life had been generally good since getting out of the Army.
The examiner noted that the claims file was not available. On
examination, the veteran appeared to harbor resentment against
others who he perceived had mistreated him. There was no evidence
of a major thought disorder. The veteran's mood was generally
positive, he did not appear in any acute distress, and his speech
was logical, coherent, and goal directed. The examiner diagnosed an
adjustment disorder with mixed emotional features, and alcohol
abuse. No functional mental impairment due to head trauma with
emotional features was identified.

The claims folder contains private therapy notes dated in 1993 and
1994 pertaining to treatment at Martin Psychological, in Marquette,
Michigan. The therapist noted the veteran's difficulties
interrelating with others and controlling his anger, as well as
self-reported memory difficulties. The therapist also made note of
the veteran's discussions regarding his claim for VA benefits for
residuals of a head trauma. While the veteran claimed that head
trauma residuals caused his anger, and short term memory problems'
the therapist made no findings regarding the extent of any head
trauma residuals.

During a VA hospitalization from May to June 1994, the veteran
complained of depressed mood, crying spells, insomnia, nightmares
with violent outbursts, flashbacks, difficulty controlling his
anger, and suicidal urges. The veteran reported a history of
alcohol and drug abuse until age 18, being "clean" for twelve
years, and resuming his abusive behavior in 1992.
Neuropsychological examination noted a history of head trauma in
November 1991, and complaints of difficulty remembering names since
that accident. Testing by the neuropsychiatric clinic revealed that
the appellant scored within the low average limits for
intelligence.

Episodic memory was very poor, but semantic memory was relatively
intact. Overall cognitive abilities were judged to be reduced for
an individual with three years of college. A brain CT scan was
normal. The diagnostic impressions at discharge from the hospital
were provisional post traumatic stress disorder (PTSD) major
depression, dysthymia, alcohol dependence, and personality disorder
not otherwise specified. The examiner opined that the prognosis was
poor given characterological factors in the veteran's diagnosis.

At an August 1994 VA psychiatric evaluation the veteran was
assessed with major depression, alcohol abuse by history, and a
paranoid personality disorder. The history of the auto accident was
noted, as was the aforementioned hospitalization. The examiner
noted that psychological assessments were invalid because of
probable extreme exaggeration. Neuropsychological testing revealed
a low average intellectual ability. No symptoms were related by the
examiner to the service connected disorder.

In October 1994, the RO denied service connection for PTSD.

Between April 1996 and April 1997, the veteran was periodically
seen at Marquette General Hospital and Alger-Marquette Community
Health Center with complaints of paranoia, depressive episodes,
explosive temper, PTSD, and closed head injury residuals. The
veteran was, however, accompanied to the hospital in May 1996 by a
friend who opined that the appellant's major problem was drugs.
Mental status examination revealed no hallucinations or speech
abnormalities. There was evidence of a flat affect. In May 1996,
the social worker at Alger-Marquette stated that any diagnosis was
suspect at best. In April 1997, an impaired memory, poor
concentration, and poor attention span were noted. During this
period the veteran was diagnosed with PTSD, a borderline
personality disorder, rule out paranoid schizophrenia, rule out
anti-social personality disorder, a bipolar affective disorder, and
a traumatic brain injury.

A June 1996 Michigan State Disability Determination examination was
conducted by a psychiatrist. Notably, other than a one page
discharge sheet from Marquette

General Hospital no records were available to the examiner. The
veteran reported a medical and psychological history which included
the claim of a November 1991 "traumatic brain injury," and he
complained of having memory problems since. The veteran also
revealed an extensive history of drug and alcohol abuse.  Following
a mental status examination the appellant was diagnosed with a
mixed bipolar disorder with psychotic features, PTSD symptoms,
polysubstance abuse, and an amnestic disorder due to a traumatic
brain injury with a decreased short term memory. The claimant was
judged to be incompetent. The examiner stressed, however, that it
was important to secure treatment records.

In June 1996, the veteran was awarded Social Security disability
benefits due to organic mental and affective disorders.

VA records include records of treatment in the late 1990's for what
was assessed as a bipolar disorder and a schizoid personality
disorder. The veteran was hospitalized at VA facilities for
psychiatric care in July 1997 and from March to April 1999. Records
of these hospitalizations are contained in the claims folder. An
adjustment disorder was not diagnosed, and symptoms related to a
concussion were not identified.

The claims folder contains an October 1996 statement from a former
girlfriend of the veteran which details his physical mistreatment
of her as well as some memory difficulties.

At a December 1999 VA mental disorders examination, the veteran's
records were reviewed. His history was notable for alcohol and drug
abuse, and a history of physical abuse of women to include
resultant difficulties with the law and periods of jail time. The
veteran expressed his strong belief that he had significant
difficulties with concentration and handling stress due to a "brain
injury" incurred during an in-service automobile accident. He
contended that these difficulties prevented him from engaging in
productive work.

Upon examination, the veteran was very suspicious and not trustful.
He was without schizophrenic trends, ideas of grandiosity,
compulsions, or obsessional thoughts. The veteran stated that he
had almost constant suicidal thoughts, but the examiner noted that
no such thoughts were evident on examination. Examination showed
that he was alert and oriented, and that he demonstrated no
confusion or impairment of concentration. Recent and remote memory
were intact, and tests of concentration including numeric
calculations were performed without difficulty. The examiner
diagnosed an impulse control disorder, not otherwise specified; a
depressive disorder, not otherwise specified; a history of alcohol
and cannabis abuse; and consider paranoid personality disorder.

The examiner opined that there was no evidence of an organic brain
syndrome. He further concluded that the veteran did not suffer from
residuals of cerebral concussion or an adjustment disorder. It was
noted in particular that at an August 1994 VA examination, when the
veteran was pursuing a claim of entitlement to service connection
for PTSD, he alleged multiple PTSD symptoms, attributed all current
difficulties to PTSD, but alleged no symptoms related to any past
brain trauma. In contrast, at the current examination the veteran
reported no PTSD symptoms, and attributed all current difficulties
to past brain trauma. Consequently, the examiner concluded that the
veteran tended to exaggerate his symptoms with a view toward
obtaining benefits.

In October 2001, the examiner reviewed additional evidence obtained
since the December 1999 examination and opined that the diagnoses
identified in the December 1999 examination should be listed as
schizoaffective disorder, and history of alcohol and cannabis
abuse. The reasons for the change were that in the veteran's case,
features of an impulse control disorder, depression, and paranoid
personality disorder were tightly grouped. As a result, they
represented aspects of a single schizoaffective disorder, rather
than three separate disorders. The diagnosis of a schizoaffective
disorder would allow for impulse control difficulties, wide mood
fluctuations, and such psychotic responses as paranoid thinking.
The examiner did not change his opinion regarding the absence of
residuals of cerebral concussion or adjustment disorder.

Analysis

After reviewing the evidentiary record, the Board concludes that
the preponderance of the evidence is against finding any disabling
residuals of a cerebral concussion, to include any adjustment
disorder with mixed emotional features. The Board bases this
conclusion in large measure on the December 1999 examination which
found no findings symptomatic of organic brain damage, and that
examiner's conclusion that there were no current residuals of past
brain trauma or past adjustment disorder. The Board also bases its
conclusion on the absence of any contrary medical evidence
supporting the existence of any such current residuals of brain
trauma, despite the voluminous medical evidence presented.

Moreover, the Board finds that the preponderance of the evidence
does not include medical evidence dated since September 1992
objectively showing disabling residuals of a cerebral concussion,
to include any disabling adjustment disorder with emotional
features. In this regard, the Board acknowledges the fact that the
veteran has been found disabled by the Social Security
Administration. That award, however, was based on that agency's
finding that the appellant has an organic mental and affective
disorders. Significantly, however, the veteran is not service-
connected for either disorder.

Further, while memory problems have been reported from time to time
during the course of the appellant's appeal, standing alone these
have not been productive of either a definite social and industrial
impairment. Moreover, while psychiatric pathology has been
demonstrated since September 1992 the service connected disorder
itself is not shown to be manifested by depressed mood, anxiety,
suspiciousness, panic attacks, chronic sleep impairment, and/or
mild memory loss. Indeed, in October 2001, a VA examiner found that
in the veteran's case features of an impulse control disorder,
depression, and paranoid personality disorder represented aspects
of a single schizoaffective disorder. Such a diagnosis allows for
impulse control difficulties, wide mood fluctuations, and such
psychotic responses as paranoid thinking.

As such, the Board finds that the veteran's symptoms such as these
have been associated with such non service connected disorders. It
is also well to recall that numerous examiners have found that the
appellant's statements are exaggerated, and hence, the Board must
conclude that as a historian he is unreliable.

Given the foregoing, the Board finds that at no time since
September 1992 has the veteran's residuals of a cerebral concussion
with an adjustment disorder and emotional features been more than
10 percent disabling. Therefore, the benefit sought on appeal is
denied.

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against the appellant's claim, the doctrine is not for application.
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Since September 30, 1992, the veteran's cerebral concussion with
adjustment disorder and emotional features has not been more than
10 percent disabling. The benefit sought on appeal is denied.

DEREK R BROWN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. .1 07-103, 115 Stat.
976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

12 -

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

13 -



